Continued from Box 3:
The newly proposed amendments contain limitations which have not been previously addressed in an office action and would require further search and consideration outside the scope of the AFCP 2.0; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.
In response to Applicants’ argument that Burrow’s structure does not disclose "wherein a longitudinal axis of said substantially cylindrical interface is offset from a longitudinal axis of said filter cartridge and a longitudinal axis of the through bore [ of the interface] is coaxially aligned with the longitudinal axis of the filter cartridge"; the Examiner disagrees.  As summarized correctly in Applicant’s arguments, it is the Examine position that “the interface (both inlet and outlet) 239, 240 are offset/"eccentrically positioned" from a longitudinal axis of the filter cartridge, and the through bore of the interface 240 (outlet or central port) is coaxially aligned with the longitudinal axis of the filter cartridge (FIG. 14, 16, [0063-0064].” Applicant’s then argue “Burrows does not disclose, teach, nor suggest the longitudinal axis of the interface being offset from the longitudinal axis of the filter cartridge while having the longitudinal axis of the through bore in the interface being coaxial with the longitudinal axis of the filter cartridge.” Applicants support this by arguing only that Burrows discloses only that “the through bore of the outlet or central port 240 is coaxial with the outlet or central port 240”. It is not clear how this is .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the interface of the filter cartridge of the subject application provides an outlet only, as the fluid enters the housing via a separate inlet and thus, the filter cartridge does not have nor requires an inlet and an outlet as disclosed in Burrows) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773